Citation Nr: 1524927	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  08-35 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), to include whether alcohol dependence is secondary to PTSD.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Esq.


WITNESS AT HEARING ON APPEAL

Veteran and his daughter



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to April 1968.  He died in February 2014, and his surviving spouse has been substituted as the Appellant in this case.  See 38 U.S.C.A. § 5121A (Substitution in case of death of a claimant who dies on or after October 10, 2008).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in April and July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  By the April 2008 rating decision, the RO granted service connection for PTSD, evaluated as 10 percent disabling, effective from December 7, 2007.  Thereafter, the July 2008 rating decision increased the assigned rating to 30 percent, effective from December 7, 2007.  The Veteran appealed, contending that a higher rating was warranted.  He does not appear to have appealed the effective date assigned for the establishment of service connection.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran and his daughter testified at a hearing before the undersigned Veterans Law Judge (VLJ) in December 2009.  A transcript of this hearing has been associated with the Veteran's claims file. 

This case was previously before the Board in January 2010, July 2011, and April 2013.  In January 2010, the Board issued a decision in which it denied the Veteran's claim for a rating in excess of 30 percent for his service-connected PTSD.  

The Veteran appealed the Board's January 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  By a January 2011 Order, the Court, pursuant to a joint motion for remand (JMR), vacated the Board's decision and remanded the case for compliance with the directives of the JMR.  As noted by the Board in July 2011, the JMR contended that the issue of alcohol dependency as secondary to PTSD had been raised by the record in the context of the Veteran's PTSD increased rating claim and that it was therefore appropriate for the Board to conduct further development of this issue.  Although the Board was unclear as to the jurisdictional basis that would allow its assumption of this issue on appeal, as the issue has not been adjudicated in any RO action, the Board was nevertheless bound by the mandates of the JMR instructing the Board to develop this issue on appeal. 

In July 2011, the Board remanded this case, in part, for a new VA medical examination to address the severity of the Veteran's service-connected PTSD and the potential relationship between his PTSD and alcohol dependence.  Such an examination was accomplished in June 2012, and the Board determined in April 2013 that this examination was adequate for resolution of this case.  The Board also found that the preponderance of the evidence was against a finding that the Veteran's alcohol dependence was caused or aggravated by his service-connected PTSD; and that his PTSD did not warrant a rating in excess of 30 percent.

The Veteran appealed the Board's April 2013 decision to the Court.  By a January 2015 memorandum decision, the Court reversed the Board's finding that the Veteran's alcohol dependence was not caused or aggravated by his PTSD.  In addition, the Court found that the claim for an increased rating for the service-connected PTSD was inextricably intertwined with the issue of secondary service connection for the alcohol dependence.  Therefore, that portion of the Board's decision was vacated and the matter of the assignment of a disability rating for PTSD and for alcohol dependence as secondary to PTSD was remanded to the Board.

For the reasons addressed in the REMAND portion of the decision below, the issue of entitlement to a rating in excess of 30 percent for PTSD is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's alcohol dependence was secondary to his service-connected PTSD.


CONCLUSION OF LAW

The criteria for a grant of service connection for alcohol dependence as secondary to service-connected PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Under the law, service connection may not be granted for substance abuse on the basis of service incurrence or aggravation.  However, the law does not preclude a veteran from receiving compensation for an alcohol disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  38 U.S.C.A. 
§§ 105; 38 C.F.R. § 3.301(a), 38 C.F.R. § 3.310(a); Allen, supra.

As noted in the Introduction, the Court reversed the Board's finding that that the Veteran's alcohol dependence was not caused or aggravated by his PTSD.  In other words, the Court found that the Veteran's alcohol dependence was secondary to his PTSD.  The Board notes that it is well settled that "[w]here a case is addressed by an appellate court, remanded, then returned to the appellate court, the 'law of the case' doctrine operates to preclude reconsideration of identical issues."  See Johnson v. Brown, 7 Vet. App. 25, 26 (1994).  Moreover, the Court has specifically held that this principle applies to Court decisions on cases remanded to the Board.  See Browder v. Brown, 5 Vet. App. 268 (1993).  In addition, the Court has held that a corollary principle is the "Mandate Rule": "a lower court is generally bound by the terms of the mandate and has no power or authority to deviate from that mandate."  Chisem v. Brown, 8 Vet. App. 374, 375 (1995) (For purposes of this analysis, this Court's position is analogous to that of a 'circuit court,' while the [Board] stands somewhat in the position of a district court.).  Therefore, pursuant to the holding of the January 2015 memorandum decision, the Board finds the Veteran's alcohol dependence was secondary to his service-connected PTSD, and the benefit sought on appeal as to this aspect of the case is granted.


ORDER

Service connection for alcohol dependence as secondary to PTSD is granted.


REMAND

As already stated, the Court found in the January 2015 memorandum decision that the assignment of the appropriate rating for the Veteran's PTSD was inextricably intertwined with the claim of service connection for alcohol dependence as secondary to the PTSD.  However, it is not clear from the record whether the alcohol dependence should be evaluated separately, or whether the impairment attributable to the alcohol dependence should be associated with the rating assigned for the PTSD.  In any event, the initial rating following the establishment of service connection must generally be accomplished by the appropriate AOJ.  Therefore, a remand is required for the AOJ to consider the effect this decision has upon the appropriate rating for the PTSD in the first instance.

The Board further notes that the record available for review includes treatment records dated through May 2012, as well as the June 2012 VA examination noted above.  Inasmuch as it appears likely the Veteran received additional treatment from that time until his death in February 2014, and the record reflects he had received treatment for such through VA in the past, the Board finds that a remand is also required to obtain any such evidence.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the names and addresses of all medical care providers who treated the Veteran for PTSD and/or alcohol dependence from May 2012 through his death in February 2014.  Even if the Appellant does not respond, determine if there are any VA treatment records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Appellant that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of the Veteran's PTSD and alcohol dependence symptoms and the impact of the condition on his ability to work.  The Appellant should be provided an appropriate amount of time to submit this lay evidence. 

3.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  The decision should reflect consideration of the determination the Veteran's alcohol dependence was secondary to his PTSD.  

If the benefits requested on appeal are not granted to the Appellant's satisfaction, the Appellant and her attorney should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in July 2012, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


